McLain, C.
Appellant was- convicted by the police justice of thd city of Gulfport upon affidavit charging him with-unlawfully keeping for sale intoxicating liquors. He appealed the case to the circuit court of Harrison county, and was convicted and sentenced, and from that judgment he prosecutes this appeal.
Appellant’s chief assignment of error is that the evidence upon. *481which, he was convicted was not competent testimony to' submit to the jury, and that the evidence upon the whole was not sufficient to sustain the verdict. On November 23, 1909, .appellant was running a poolroom in the city of Gulport, and a few blocks away he lived upstairs in a building owned by one Streiffer, from whom he rented. Streiffer occupied the lower part of the building as a store, dealing mostly .with sailors — supplying sailors and vessels with supplies. On November 23, 1909, the police officers of the town searched his dwelling for intoxicating liquors. Eight bottles of beer were found in the refrigerator, and forty-two pints of whiskey were found between a folding lounge or bed. In the room in which this whiskey was found, a trapdoor was discovered, cut in the floor of the room, thereby forming a kind of closet between the floor and the ceiling of the lower room. Some bottles were found in this place, .but were empty. At the same time, the officers found at the Louisville & Nashville freight depot, four cases of whiskey in bottles, making twelve gallons. The cases were marked and consigned to appellant, and he had paid the freight on same, and had receipted the railroad agent for the whiskey.
The railroad agent on the trial of the case, testified, and produced the official duplicate freight bills covering a period of twenty-three days prior to the arrest of the defendant. This showed shipments to appellant on November 10th, 13th, and 20th of seventeen cases of whiskey, three gallons to the case, making fififty-one gallons. Appellant signed for all of this whiskey and paid the freighthis signature appearing to each of the duplicate freight bills. The defendant offered no proof whatever to explain any of these matters, except one Casper Yahle testified that he had, a short time before the finding of the whiskey, rented this room' from appellant in which some of the whiskey was found, and that the whiskey found there was his whiskey. Upon an inspection of all the testimony in the *482case, many facts and circumstances appear strongly suggesting and indicating that Gasper Vahle was a mere tool or agent of appellant.
We think all this testimony was admissible as against the objection that it was irrelevant and immaterial. While it was no.t a violation of law to purchase whiskey outside of the state and ship it into the state, yet, where the defendant is charged with having in his possession intoxicating liquors with the intention or for the purpose of selling the same in violation of law, evidence that he was receiving whiskey was a relevant fact in connection with the charge. Bonner v. State, 2 Ga. App. 711, 58 S. E. 1123. Section 1747, ch. 115, p. 117, Acts 1908, provides, among other things, that if any one shall be found in possession of appliances adapted to retailing such liquors it shall be presumptive evidence that the person owning or controlling such appliances is engaged in selling or bartering intoxicating liquors contrary to the law. Gillespie v. State, 96 Miss. 856, 51 South. 811.
This conviction is had upon a record containing no direct and positive proof that appellant did unlawfully sell intoxicating liquors, yet it does show that he had in his possession many gallons of intoxicating liquors from time to time, under circumstances, wholly unexplained, as to warrant the jury in finding bim guilty, when these facts and eireumstatnces are considered in the light of all the evidence, along with section 1797, ch. 114, and section 1747, ch. 115, Acts 1908, bearing upon the question.
Per Curiam.
The above opinion is adopted by the court.

Affirmed.